Citation Nr: 1102778	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD) with major depressive disorder for the 
period prior to November 26, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1990 to 
November 1992 and January 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied a rating in excess of 30 percent for 
PTSD.  In a February 2008 notice of disagreement, the Veteran 
indicated that he believed his condition warranted an increased 
rating to at least 70 percent.  In a statement on his November 
2008 VA Form 9, the Veteran again reiterated his request for a 70 
percent rating for PTSD.

By way of an April 2009 rating decision, the RO awarded an 
increased rating for PTSD to 70 percent, effective November 26, 
2008, the date the entitlement arose based on the medical 
evidence.  In a June 2009 statement, the Veteran indicated that 
he was satisfied with the 70 percent rating, but still disagreed 
with the 30 percent rating assigned for the period prior to 
November 26, 2008.  As there remains no controversy over the 70 
percent rating in effect since November 26, 2008, the sole 
remaining matter on appeal is the propriety of the 30 percent 
rating in effect prior to November 26, 2008.   

The Veteran testified before a Decision Review Officer (DRO) in 
June 2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2010 Informal Hearing Presentation (IHP), the 
Veteran's representative asserted that there are pertinent 
outstanding VA treatment records available from the period in 
question and that these records should be obtained and added to 
the claims file for consideration when assessing the propriety of 
the PTSD rating for the period prior to November 26, 2008.  
Specifically, the Veteran's representative has noted that records 
may be obtained from a community based outpatient treatment 
clinic and the Victor Saracini Outpatient Treatment Clinic.  

In addition, to the September 2010 IHP assertion the Board notes 
that a central issue at the June 2010 DRO hearing was whether the 
Veteran's claims file contained all of the Veteran's post-service 
treatment records.  The Board notes that while there are some 
records from the Philadelphia VA Medical Center (VAMC) and the 
Coatesville VAMC from 2004 it is unclear if all of the Veteran's 
VA treatment records are part of the records.  In addition there 
are no medical records from Victor Saracini Outpatient Treatment 
Clinic in Horsham, Pennsylvania.  The Veteran should be contacted 
in order to obtain a history of where and when he received 
treatment.  Then VA should take efforts to obtain any identified 
private or VA medical records that may be pertinent to the 
Veteran's claim for a rating in excess of 30 percent for PTSD for 
the period prior to November 26, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
treatment records not currently of record.  
Based on the Veteran's response, the AOJ 
should assist the Veteran in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

The AOJ should obtain all relevant treatment 
records from 2004 to November 26, 2008 from 
the Philadelphia VAMC, Coatesville VAMC, and 
the Victor Saracini Outpatient Treatment 
Clinic.

If any identified records sought are not 
obtained, the AOJ should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be taken.  

2.  The AOJ should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The AOJ should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  





						
	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


